DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The Information Disclosure Statement filed on 06/18/2020 and 05/20/2020 has been considered. An initialed copy of form 1449 is enclosed herewith.
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a) because:
The specification recites “figure 3 is a more detailed diagram of the embodiment of the load control circuit of Figure 1, where circuits 2a and 2b have been detailed.” (page 9, lines 3-4) Figure 1 fail to show circuits 2a as described in the specification.
The drawings must show every feature of the invention specified in the claims.
Claim 1 recites the features a first switch coupled between the control circuit and the output terminal; a second switch coupled between the control circuit and the output terminal; a first diode coupled between the output terminal and the control circuit; and a second diode coupled between the control circuit and the first transistor. These features must be 
Claim 8 recites a first capacitor coupled between the control circuit and the first thyristor; a second diode coupled between the first capacitor and the first thyristor; a second capacitor coupled between the first output terminal and the first thyristor; a third capacitor coupled between the control circuit and the second thyristor; a third diode coupled between the third capacitor and the first thyristor; a fourth diode coupled between the third capacitor and the second thyristor; and a fourth capacitor coupled between the first thyristor and the second thyristor. These features must be shown or the features canceled from the claims.  No new matter should be entered.
Claim 12 recites the features a first capacitor coupled between the first terminal and the first thyristor; a first diode coupled between the first capacitor and the control circuit; a second diode coupled between the first diode and the first terminal; a second capacitor coupled between the second terminal and the second thyristor; a third diode coupled between the second capacitor and the control circuit; and a fourth diode coupled between the third diode and the second terminal.. These features must be shown or the features canceled from the claims.  No new matter should be entered.
.Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The limitations below recited in claims 1, 8 and 12
Claim 1 recites the features a first switch coupled between the control circuit and the output terminal; a second switch coupled between the control circuit and the output terminal; a first diode coupled between the output terminal and the control circuit; and a second diode coupled between the control circuit and the first transistor. 
Claim 8 recites a first capacitor coupled between the control circuit and the first thyristor; a second diode coupled between the first capacitor and the first thyristor; a second capacitor coupled between the first output terminal and the first thyristor; a third capacitor coupled between the control circuit and the second thyristor; a third diode coupled between the third capacitor and the first thyristor; a fourth diode coupled between the third capacitor and the second thyristor; and a fourth capacitor coupled between the first thyristor and the second thyristor. 
Claim 12 recites the features a first capacitor coupled between the first terminal and the first thyristor; a first diode coupled between the first capacitor and the control circuit; a second diode coupled between the first diode and the first terminal; a second capacitor coupled between the second terminal and the second thyristor; a third diode coupled between the second capacitor and the control circuit; and a fourth diode coupled between the third diode and the second terminal.

The claims recites a circuit comprising electric components that are coupled to each other without specifying the architecture of how/what those electronic components are directly coupled to, which leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claims unclear.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gonthier et al. (US 20190222136 A1).
So far as the claims are understood, 
Re. claim 1, Gonthier discloses a device on figure 3, comprising:
a control circuit (22);
an output terminal (16/18);	
a first thyristor (Th1);
a second thyristor (Th2);
a first switch (T1) coupled between the control circuit and the output terminal;
a second switch (T2) coupled between the control circuit and the output terminal;
a first resistor (R1) coupled between the first switch and the second switch;

Gonthier discloses a first diode (D35), a second diode (D1), a third diode (D37), a fourth diode (D3) coupled in the circuit to all electric components of the circuit since the claim does not specify how/what each diode is directly couple to. The Examiner considers that it would have been an obvious matter of design choice to place the diodes coupled between certain parts of the circuit as necessitated by predetermined design constraints. 
Re. claim 2, Gonthier discloses a first capacitor (C1) coupled between the control circuit and the first diode; and a second capacitor (C0) coupled between the control circuit and the third diode.
Re. claim 12, Gonthier discloses a device in figure 3, comprising:
a control circuit (22);
a first thyristor (Th1);
a second thyristor (Th2); 
a first terminal (16) coupled to the first thyristor;
a second terminal (18) coupled to the second thyristor;
a first capacitor (C0) coupled between the first terminal and the first thyristor;
a second capacitor (C1) coupled between the second terminal and the second thyristor;
Gonthier discloses a first diode (D1), a second diode (D2), a third diode (D37), a fourth diode (D3) coupled in the circuit to all electric components of the circuit since the claim does not recite how/what each diode is directly couple to. The Examiner considers . 
Allowable Subject Matter
7.	Claims 3-7 and 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The references of the record taken alone or in combination, fail to teach or suggest at least the features cited in independent claim of a third capacitor coupled between the control circuit and the second thyristor and fourth capacitor coupled between the first thyristor and the second thyristor.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SAID BOUZIANE/Examiner, Art Unit 2846